Name: Commission Regulation (EEC) No 1451/90 of 30 May 1990 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5. 90 Official Journal of the European Communities No L 138/39 COMMISSION REGULATION (EEC) No 1451/90 of 30 May 1990 fixing the import levies on products processed from cereals and rice and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Whereas, in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1 579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Council Regulation (EEC) No 2742/75 (9), as last amended by Regulation (EEC) No 1009/86 (l0), the vari ­ able component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (% as last amended by Regulation (EEC) No 1906/87 (*), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regula ­ tion (EEC) No 715/90 of 5 March 1990 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (") ; Whereas Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1989 the levies on certain agricultural products originating in developing countries (12) reduces by 50% the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5. 1990, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. ( «) OJ No L 182, 3 . 7. 1987, p. 49 . 0 OJ No L 168 , 25. 6. 1974, p. 7. ( ») OJ No L 202, 26. 7. 1978, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p . 57. (&gt; °) OJ No L 94, 9 . 4. 1986, p . 6 . (") OJ No L 84, 30. 3 . 1990, p . 85. M OJ No L 383, 30 . 12. 1989, p . 125. No L 138/40 Official Journal of the European Communities 31 . 5. 90 of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 10, 0714 10 90 and 071490 10 originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), and Council Regulation (EEC) No 885/89 of 5 April 1989 on the arrangements applying to imports for 1989 of products falling within CN codes 0714 10 91 , 0714 10 99 , 0714 90 11 and 0714 90 19 originating in third countries which are not members of the GATT, other than China (3), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (4), as amended by Regulation (EEC) No 222/88 (*), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 374, 22. 12. 1989, p. 3 . (3) OJ No L 94, 7. 4. 1989, p. 1 . (4) OJ No L 281 , 1 . 11 . . 1975, p. 20. 0 OJ No L 28, 1 . 2 . 1988, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . n OT No L 153. 13 . 6 . 1987, p. 1 . 31 . 5 . 90 Official Journal of the European Communities No L 138/41 ANNEX to the Commission Regulation of 30 May 1990 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 0714 10 I O C) 59,73 130,93 137,58 0714 10 91 56,71 1 34,56 (3)0 134,56 0714 10 99 59,73 132,75 137,58 0714 90 11 56,71 134,56 (3) 0 134,56 0714 90 19 59,73 1 32,75 (3) 137,58 1102 20 10 77,68 238,28 244,32 1102 20 90 43,62 135,03 138,05 1102 30 00 8,22 178,82 181,84 1102 90 10 108,12 242,21 248,25 1102 90 30 92,64 229,39 235,43 1102 90 90 60,86 144,49 147,51 1103 1200 92,64 229,39 235,43 1103 13 11 77,68 238,28 244,32 1103 13 19 77,68 238,28 244,32 1103 13 90 43,62 135,02 138,05 1103 14 00 8,22 178,82 181,84 1103 19 10 123,87 246,64 252,68 1103 19 30 108,12 242,21 248,25 1103 19 90 60,86 144,49 147,51 1103 21 00 79,44 253,08 259,12 1103 29 10 123,87 246,64 252,68 1103 29 20 108,12 242,21 248,25 1103 29 30 92,64 229,39 235,43 1103 29 40 77,68 238,28 244,32 1103 29 50 8,22 178,82 181,84 1103 29 90 60,86 144,49 147,51 11041110 60,86 137,25 140,27 1104 1190 119,46 269,12 275,16 1104 12 10 52,09 129,99 133,01 1104 12 90 102,26 254,88 260,92 1104 19 10 79,44 253,08 259,12 1104 19 30 123,87 246,64 252,68 1104 19 50 77,68 238,28 244,32 1104 19 91 14,88 303,66 309,70 1104 19 99 108,12 254,99 261,03 110421 10 93,76 215,30 218,32 1104 21 30 93,76 215,30 218,32 1104 21 50 147,82 336,40 342,44 1104 21 90 60,86 137,25 140,27 1104 22 10 10 (4) 52,09 129,99 133,01 1104 22 10 90 0 89,62 229,39 232,41 1104 22 30 89,62 229,39 232,41 1104 22 50 80,00 203,90 206,92 1104 22 90 52,09 129,99 133,01 - 1104 23 10 : 66,70 211,81 214,83 1104 23 30 66,70 211,81 214,83 No L 138/42 Official Journal of the European Communities 31 . 5. 90 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 23 90 43,62 135,03 138,05 1104 29 11 57,26 187,00 190,02 1104 29 15 90,08 182,24 185,26 1104 29 19 93,76 226,66 229,68 1104 2931 68,27 224,96 227,98 1104 29 35 107,76 219,23 222,25 1104 29 39 93,76 226,66 229,68 1104 29 91 44,62 143,41 146,43 1104 29 95 69,79 139,76 142,78 1104 2999 60,86 144,49 147,51 1104 30 10 36,63 105,45 111,49 1104 30 90 35,89 99,29 105,33 1106 20 10 59,73 130,93 f) 137,58 1106 20 91 84,63 209,50 (3) 233,68 1106 20 99 84,63 209,50 (3) 233,68 1107 10 11 83,47 250,27 261,15 1107 10 19 65,12 187,00 197,88 1107 10 91 111,82 239,52 250,40 (2) 110710 99 86,30 178,96 189,84 1107 20 00 98,78 208,57 21 9,45 (2) 1108 11 00 110,27 309,32 329,87 1108 12 00 84,63 213,13 233,68 1108 13 00 84,63 213,13 233,68 ( «) 1108 14 00 84,63 106,56 233,68 1 108 19 10 38,29 256,42 287,25 1108 19 90 84,63 106,56 (3) 233,68 11 09 00 00 344,46 562,40 743,74 1702 30 51 180,30 278,00 374,72 1702 30 59 130,57 213,13 279,62 170230 91 180,30 278,00 374,72 1702 30 99 130,57 213,13 279,62 1702 40 90 130,57 213,13 279,62 1702 90 50 130,57 213,13 279,62 1702 90 75 184,28 291,24 387,96 1702 90 79 127,38 202,54 269,03 2106 90 55 130,57 213,13 279,62 230210 10 25,22 57,06 63,06 2302 10 90 47,19 122,26 128,26 2302 20 10 25,22 57,06 63,06 2302 20 90 47,19 122,26 128,26 2302 30 10 25,22 57,06 63,06 2302 30 90 47,19 122,26 128,26 2302 40 10 25,22 57,06 63,06 2302 40 90 47,19 122,26 128,26 2303 10 11 260,94 264,76 446,10 31 . 5. 90 Official Journal of the European Communities No L 138/43 (') 6 % ad valorem, subject to certain conditions, (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6 . 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats . (*) Taric code : CN code 1104 22 10, other than 'clipped oats'. (s) Pursuant to Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed amount of 5 000 tons. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States or in the overseas countries and territories.